                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


UNITED STATES OF AMERICA                        )
                                                )
                                                )     NO. 3:18-cr-00045
v.                                              )
                                                )     JUDGE CAMPBELL
                                                )
XZAVEON PEETE                                   )

                                              ORDER

       The hearing scheduled for October 11, 2019, at 11:00 a.m., to consider a change of plea

by Defendant is RESCHEDULED for 8:45 a.m. on the same day. On or before October 10,

2018, the parties shall submit to chambers the proposed plea agreement, and a document that

lists the elements of each offense to which Defendant is pleading guilty and the statutory penalty

for each, including period of incarceration, fine, and the applicable period of supervised release,

and Defendant shall submit a plea petition.

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:18-cr-00045 Document 104 Filed 10/09/19 Page 1 of 1 PageID #: 511
